DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mozafari et al. (“DNA Sequence Alignment by Window based Optical Correlator”, cited by Applicant) discloses a method for detection of mutations in a DNA sequence wherein a measured sequence is compared to a reference sequence by cross-correlation means (section 2.1, equation 1), which provides a correlation output (section 2.2, Fig. 4). 
With respect to claim 1, Mozafari does not disclose or reasonably suggest he claimed optically coded input sequence and/or reference sequence, and generating an aligned sequence by overlapping the optically coded input sequence with the optically coded reference sequence, each element of the aligned sequence comprising one of a low-value element or a high-value element, as claimed.
With respect to claim 10, Mozafari does not disclose the claimed first optical filter configured to generate the claimed optically coded input signal, and the claimed second optical filter configured to generate an aligned signal by overlapping the optically coded input signal with a reference sequence, the reference sequence comprising a reference arrangement of the plurality of elements, as claimed.
Claims 2-9 and 11-20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        11 May 2022